Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Objections
The following Claim(s) is/are objected to because of the following informalities: 
Claim 19, in line 1, “and picking up a potentially hazardous product” should read “and picking up said product which is a potentially hazardous product”;
Claim 19, in line 3, “a powder” should read “said powder”;
Claim 19, in line 3, “an opening” should read “said opening”;
Claim 19, in line 3, “a slender” should read “said slender”;
Claim 19, in line 4, “a storage” should read “said storage”;
Claim 19, in line 6, “a stand” should read “said stand”;
Claim 19, in lines 7-8, “a substantially flat base” should read “said substantially flat base”;
Claim 19
Claim 20, in line 1, “of a potentially hazardous product” should read “of said product which is a potentially hazardous product”;
Claim 20, in line 4, “a powder” should read “said powder”;
Claim 20, in line 4, “an opening” should read “said opening”;
Claim 20, in line 4, “a slender” should read “said slender”;
Claim 20, in line 6, “a storage” should read “said storage”;
Claim 20, in line 7, “a stand” should read “said stand”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-14, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benton et al. (US 7,150,118 B1).
With respect to independent Claim 11, Benton et al. disclose(s) a device for absorbing, signaling and picking up a product on a floor (Fig. 4), said device comprising: a slender hollow body (body 10 in Fig. 1) whose inner walls define a storage volume (walls 12 & 14 in Fig. 4) in which is stored a powder able to absorb said product (42 in Fig. 4 and column 3, lines 61-63), where said storage volume opens through an opening for pouring said powder by gravity (opening 38 and column 3, lines 61-63); and a stand on which one end of said body is mounted for forming a signaling marker (stand 32 & 34 in Fig. 4), where said stand comprises a substantially flat base projecting radially relative to said body in order to place 

With respect to Claim 12, Benton et al. teach(es) the device of independent Claim 11. Benton et al. further disclose(s): wherein the base of the stand is formed of a polymer (column 3, lines 19-20).

With respect to Claim 13, Benton et al. teach(es) the device of independent Claim 11. Benton et al. further disclose(s): wherein the storage volume also contains a bag suitable for receiving the residue formed by said powder (bag 46 in Fig. 4) and said product and/or a pair of gloves (gloves 53 in Fig. 4).

With respect to Claim 14, Benton et al. teach(es) the device of independent Claim 11. Benton et al. further disclose(s): wherein the base has a precut at each junction between a detachable part of the base and the base, suited for making the detachment of the detachable part from the base easier (precut 48 in Fig. 4).

With respect to Claim 16, Benton et al. teach(es) the device of independent Claim 11. Benton et al. further disclose(s): wherein each detachable part has a surface area greater than a third, preferably greater than a quarter of the surface area of the base (32 and 34 in Fig. 4).

With respect to Claim 17, Benton et al. teach(es) the device of independent Claim 11. Benton et al. further disclose(s): wherein the base has a substantially square shape (Fig. 4).

With respect to Claim 18, Benton et al. teach(es) the device of Claim 17. Benton et al. further disclose(s): wherein each detachable part has a substantially triangular shape (50 and 52 in Fig. 4).

With respect to Claim 20, Benton et al. teach(es) a method for absorbing and signaling the presence on the floor of a potentially hazardous product (column 1, line 64 through column 2, line 3) using at least one device according to independent Claim 11. Benton et al. further disclose(s): pouring a powder by gravity through an opening of a slender hollow body whose inner walls define a storage volume (42 in Fig. 4 and column 3, lines 61-63) in which is stored the powder able to absorb said product when said powder enters into contact with said product (column 3, lines 61-63); and signaling of said product (signals 20 & 22 in Fig. 1), using the signaling marker formed by a stand on which the lower end of said body is mounted (Fig. 1), where said stand comprises a substantially flat base projecting radially relative to said body in order to place said device stably on the floor and to signal the presence of said product on the floor (32 & 34 in Fig. 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benton et al. in view of Bober et al. (US 6,938,366 B2). 
                With respect to claim 15, Benton et al. teach(es) the device of independent Claim 11. Benton et al. fail(s) to disclose: wherein the slender hollow body is substantially cylindrical and the radial extension of the base is larger than the diameter of the cylinder.
                However, Bober et al. teach(es) a device (Fig. 11) including wherein the slender hollow body is substantially cylindrical (Fig. 11) and the radial extension of the base (80 in Fig. 11) is larger than the diameter of the cylinder (81 in Fig. 11).  Utilizing a cylindrical body increases portability of the device when in use.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Benton et al., with the teachings of Bober et al., for the purpose of increasing portability of the device.

	With respect to Claim 19, Benton et al. teach(es) a method for absorbing, signaling and picking up a potentially hazardous product on the floor (column 1, line 64 through column 2, line 3) using the device according to independent Claim 11. Benton et al. further disclose(s): pouring a powder by gravity through an opening of a slender hollow body whose inner walls define a storage volume (42 in Fig. 4 and column 3, lines 61-63) in which is stored this powder able to absorb said product when said powder enters into contact with said product (column 3, lines 61-63); signaling of said product (signals 20 & 22 in Fig. 1), using the signaling marker formed by a stand on which the lower end of said body is mounted (Fig. 1), where said stand comprises a substantially flat base projecting radially relative to said body in order to place said device stably on the floor and to signal the presence of said product on the floor (Fig. 1) characterized in that it also comprises: picking up said residue formed by said powder and said product using at least two detached parts from said base (50 & 52 in Fig. 4); possibly, pouring said residue into a bag (bag 46 in Fig. 4) previously taken out of the cylindrical body (Benton et al. teach(es) a , but do(es) not appear to teach  a cylindrical body.  However, this functionality is taught in Bober et al. as explained below).
                With respect to Claim 19, Benton et al. fail(s) to disclose the following italicized portion of Claim 19:  a cylindrical body.
                However, Bober et al. teach(es) a device (80 in Fig. 11) including a cylindrical body (81 in Fig. 11).  Utilizing a cylindrical body increases portability of the device when in use.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Benton et al., with the teachings of Bober et al., for the purpose of increasing portability of the device.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 & 8 of U.S. Patent No. 10,323,371 B2 (Bigata et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the current application is a broader claim than Claims 1 & 8 of U.S. Patent No. 10,323,371 B2 by deleting the ability to limit or eliminate all the potentially hazardous effects or reactions of said product.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	The following references relate to cleanup kits and devices: 
US 20190120727 (Harding); US 3765044 (Hanahan); US 4917238 (Schumacher); US  9004555 (Chirico); US 8118159 (Gonzalez); US 8038188 (Nolan-Brown); US 7731031 (Weinberger);  US 7003908 (Bober); US 20190210075 (Smith); US 20150224352 (Klaffmo).
	The following foreign references relate to marking hazardous materials:
WO 2016102226-A1 (Blomet); EP 0931735 A1 (Klein); CH 643314 A5 (Hollenstein).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 



/TC/
08 September 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861